Title: To James Madison from John Mitchell Mason, 20 December 1810
From: Mason, John Mitchell
To: Madison, James


Sir,
New York 20th. Decr. 1810
I have the honour of acknowledging the receipt of the two notes which you were so condescending as to write me relative to a constitution for the United States drawn up by the late Gen. Hamilton. I much regret that your kindness should have occasioned you so much trouble. Had I suspected it, I should have forborn a request the granting of which was to confer a favour upon me at the expence of inconvenience to yourself. Among the papers of Gen. Hamilton which have come to my hand I have not been able to discover the original draught which you suppose he must have retained. Should my search among some other papers, which I expect to get in a few days, prove equally unfortunate, I shall very gratefully avail myself of your obliging offer of a copy from the one which you possess.
Permit me to tender my best respects to Mrs Madison; and to assure you of the high considera⟨tion⟩ with which I have the honour to be, Sir, your most obedt. & obliged hble servt
J. M. Mason
 